Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the application filed on 11/14/2019. Claims 1-10 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 11/14/2019. 

Information Disclosure Statement
The Information Disclosure Statements filed on 02/01/2021 have been considered.

Oath/Declaration
The oath or declaration filed on 11/14/2019 is acceptable. 

Drawings
The drawings filed on 11/14/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BU (US 2020/0192507; BU hereinafter).

With regard to claim 1, Bu discloses a thin film transistor (TFT) (para[0169])
array substrate 100 (Fig.5), 
having a display region 10 (para[0169]), 
a pad bending region 30 (para[0167]), and 
a wiring region (regions of 315 and 316) connected to the display region 10 and the pad bending region 30, wherein the TFT array substrate 100 comprises: 
a substrate function layer 301/302/304 (para[0169]) and 
a plurality of metal layers 306/308/310 (para[0169]) disposed over the substrate function layer, wherein the substrate function layer 301/302/304 comprises 
a substrate layer 301 (para[0169]), 
a buffer layer 303 (para[0169]), 
an active layer 304 (para[0169]), and 
a first insulation layer 305 (para[0169], wherein the buffer layer 302, the active layer 304, and the first insulation layer 305 are disposed over the substrate layer 301; wherein the metal layers 306/308/310 comprise 
a first metal layer 306 (para[0169], 
a second metal layer 308 (para[0169]), and 
a third metal layer 310 (para[0169]) separately disposed within the display region 10; wherein the first metal layer 306 is disposed on the first insulation layer 305, 
a second insulation layer 307 (para[0169]) is disposed between the first metal layer 306 and the second metal layer 308, and 
an inter-layered insulation layer 309 (para[0169]) is disposed between the second metal layer 308 and the third metal layer 310; and wherein the first metal layer 306, the second metal layer 308, and the third metal layer 310 are made of a same metal material, which comprises aluminum or aluminum alloy (para[0182/0189/0194]).



With regard to claim 4, BU discloses the TFT array substrate as claimed in claim 2, wherein a part of the first metal layer 306 within the pad bending region 30 is disposed in the organic filling layer 312 within the pad bending region 30.

With regard to claim 5, BU discloses the TFT array substrate as claimed in claim 4, wherein a part of the first metal layer 306 within the wiring region is disposed on the first insulation layer 305 within the wiring region and has one end extending into the organic filling layer 312 within the pad bending region 30.

With regard to claim 6, BU discloses the TFT array substrate as claimed in claim 5, wherein a plurality of parts of the third metal layer 310 within the wiring region are further disposed on the inter-layered insulation layer 309 within the wiring region and one of the parts is electrically connected to the part of the first metal layer 306 within the wiring region through a via hole 315.


a step S 1, manufacturing a substrate function layer that provides a substrate layer 301 having a display region 10, a wiring region (region of 315/316), and a pad bending region 30; wherein a buffer layer 302, an active layer 305, and a first insulation layer 305 are deposited over the substrate layer 301 in sequence; 
a step S2, manufacturing a first metal layer 306 that is deposited on the first insulation layer 305, and patterning the first metal layer 306 to form a pattern of the first metal layer as a first gate metal layer 306 within the display region 10; 
a step S3, manufacturing a second insulation layer 307 that is deposited on the first metal layer 306, manufacturing a second metal layer 308 on the second insulation layer 307, and patterning the second metal layer 308 to form a pattern of the second metal layer as a second gate metal layer 308 within the display region; 
a step S4, manufacturing an inter-layered insulation layer 309 that is deposited on the second metal layer 308; and 
a step S5, manufacturing a third metal layer 310 that is deposited on the inter-layered insulation layer 309, and patterning the third metal layer 310 to form a pattern of the third metal layer 310 as a source/drain metal layer (para[0250]) within the display region 10.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over BU.

With regard to claim 3, BU discloses the TFT array substrate as claimed in claim 2, wherein a barrier layer 302 (para[0218]) is further disposed between the organic filling layer 312 and the substrate layer 301. However, BU does not disclose a thickness of the barrier layer is between 100 and 6000 angstroms. Bu discloses the thickness rather 7000 angstorms. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have such thickness of barrier layer as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Peterson
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of 100 and 6000 angstorms or any . 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein a part of the second metal layer 308 within the wiring region is further disposed on the second insulation layer 307 within the wiring region and is electrically connected to the part of the first metal layer within the pad bending region through a via hole in combination with other elements of the base claims.

.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SELIM U AHMED/Primary Examiner, Art Unit 2896